DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 22-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/3/2022.
Applicant's election with traverse of invention I (claims 1-21) in the reply filed on 1/3/2022 is acknowledged.  The traversal is on the ground(s) that the inventions are not independent and distinct from each other, examiner respectfully disagrees.  This is not found persuasive because the inventions are independent and are distinct from each other.  The inventions each have similar or related structural relationships but are independent and distinct from each other.  The lighting devices of either Invention I or Invention IV do not require an agricultural environment or its method to use, mount to, or illuminate.  Any light source, even natural light, could be used in an agricultural environment.  The light fixture of invention I requires aluminum extrusion for the housing, the light source being an LED and mechanically supported by the housing and the coolant not coming in contact with the housing, while invention IV only requires that it has a housing and a light source disposed on or in the housing and having a copper fluid circuit that contains fluid to extract heat from the light source.    
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11044854 and claims 1-36 of U.S. Patent 10881051. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention recite a similar structure of that of U.S. Patents 11044854 and 10881051 but in broader form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, 12-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nguyen (2017/0241632).

Regarding claims 1-3, Nguyen discloses a lighting fixture, comprising: an extruded aluminum housing ([0052] each light beam comprises an extruded aluminum channel with a base wall and side walls); at least one light source (435) mechanically supported by the extruded aluminum housing ([0052] each light beam comprises an extruded aluminum channel with a base wall and side walls); and at least one copper pipe (480) thermally coupled to the extruded aluminum housing ([0052] each light beam comprises an extruded aluminum channel with a base wall and side walls) to carry a fluid coolant ([0039] lines 1-9), wherein: the at least one light source includes at least one LED light source (425); during operation of the lighting fixture the fluid coolant ([0039] lines 1-9) flowing through the at least one copper pipe (480) extracts heat generated by the lighting fixture; and the fluid coolant ([0039] lines 1-9) does not contact (as it flows through the copper conduit, 480) the extruded aluminum housing ([0052] each light beam comprises an extruded aluminum channel with a base wall and side walls).

Regarding claim 8, Nguyen discloses wherein the extruded aluminum housing ([0052] each light beam comprises an extruded aluminum channel with a base wall and side walls) includes a light spine (310, 315, 320, 325) to facilitate mechanical coupling of the lighting fixture to at least one support structure (105, 110) of a controlled agricultural environment (100).



Regarding claim 10, Nguyen discloses wherein the at least one port (225, 230, 235, 340, 345) provides the auxiliary DC power (340, 345) and data coupling for the at least one auxiliary device (115, 135, 170, 260) coupled to the at least one port (225, 230, 235, 340, 345).

Regarding claim 12, Nguyen discloses a system, comprising: at least one lighting fixture according to claim 9; and at least one sensor (260) coupled to the at least one port (225, 230, 235, 340, 345).

Regarding claim 13, Nguyen discloses wherein the at least one sensor (260) includes at least one of: an air temperature sensor; a near infrared (NIR) sensor; a relative humidity sensor; a camera; a carbon dioxide (C02) sensor; or an infrared (IR) sensor ([0047]-[0048] states the use of any sensor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON M RODZIWICZ/Examiner, Art Unit 3642             

/MONICA L BARLOW/Primary Examiner, Art Unit 3644